Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 1 of 28



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 CASE NO.

 ALEXANDRA NEDELTCHEVA, on
 her own behalf and on behalf of all other
 similarly situated crewmembers working
 aboard CELEBRITY cruise vessels

        Plaintiffs,
 v.                                                             CLASS ACTION

 CELEBRITY CRUISES INC.,

       Defendant.
 _________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ALEXANDRA NEDELTCHEVA, on her own behalf and on behalf of all other

 similarly situated crewmembers working aboard CELEBRITY cruise vessels (hereinafter

 collectively referred to as “Plaintiffs”), hereby sue Defendant, CELEBRITY CRUISES INC.

 (hereinafter “CELEBRITY”), and for good cause allege:

                                  JURISDICTION AND PARTIES

 1.     Plaintiff, ALEXANDRA NEDELTCHEVA, is a citizen of Bulgaria.

 2.     Defendant, CELEBRITY CRUISES INC., is a foreign entity which conducts its business

 from its principal place of business in Miami, Florida.

 3.     The matter in controversy exceeds the required jurisdictional amount, exclusive of interest

 and costs, and is a class action brought under this Honorable Court’s jurisdiction pursuant to 28

 U.S.C. § 1332(d)(2). In the event that class status is not certified, then this matter is brought under

 the admiralty and maritime jurisdiction of this Honorable Court.



                                                  -1-
          L I P C O N ,    M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 2 of 28



 4.     Defendant, CELEBRITY, at all times material, personally or through an agent:

            a. Operated, conducted, engaged in or carried out a business venture in this state
               and/or county and/or had an office or agency in this state and/or county;

            b. Was engaged in substantial business activity within this state;

            c. Operated vessels in the waters of this state;

            d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,
               48.181 or 48.193; and/or

            e. The acts of Defendant set out in this Complaint occurred in whole or in part in this
               county and/or state.

 5.     Defendant is subject to the jurisdiction of the Courts of this state.

 6.     The causes of action asserted in this Complaint arise under U.S. General Maritime Law

 and/or the Jones Act, 46 U.S.C. § 30104.

 7.     At all times material hereto, Defendant owned, operated, managed, maintained and/or

 controlled the following subject cruise vessels: Celebrity Apex, Celebrity Edge, Celebrity Eclipse,

 Celebrity Equinox, Celebrity Reflection, Celebrity Silhouette, Celebrity Solstice, Celebrity

 Constellation, Celebrity Infinity, Celebrity Millennium, Celebrity Summit, Celebrity Flora,

 Celebrity Xpedition, and Celebrity Xploration (hereinafter the “vessels”).

 8.     At all times material hereto, Defendant operated the vessels in navigable waters.

 9.     At all times material hereto, the Celebrity Apex was docked at the St. Nazaire shipyard in

 France, but was at all times material operational as a vessel and capable of navigation.

 10.    At all times material hereto, an employer-employee relationship existed between

 Defendant and Plaintiffs, as Defendant controlled Plaintiffs’ work aboard the vessels.

 11.    At all times material hereto, Plaintiffs were “seamen” aboard the respective vessels to

 which they were assigned by Defendant to work, as the term “seaman” is defined under U.S.

 General Maritime Law and/or the Jones Act, 46 U.S.C. § 30104.

                                                 -2-
          L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                    W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 3 of 28



 12.    “Seamen from the start were wards of admiralty.” U.S. Bulk Carriers, Inc. v. Arguelles,

 400 U.S. 351, 355 (1971) (citing Robertson v. Baldwin, 165 U.S. 275, 287 (1897)). In 1823, Justice

 Story declared: “Every Court should watch with jealousy an encroachment upon the rights of a

 seaman, because they are unprotected and need counsel; because they are thoughtless and require

 indulgence; because they are credulous and complying; and are easily overreached. But Courts of

 maritime law have been in the constant habit of extending towards them a peculiar, protecting

 favor and guardianship. They are emphatically the wards of the admiralty.” Harden v. Gordon, 11

 Fed. Cas. 480 (No. 6047) (C.C. Me 1823). “From the earliest times maritime nations have

 recognized that unique hazards, emphasized by unusual tenure and control, attend the work of

 seafarer.” See Aguilar v. Standard Oil Co. of New Jersey, 318 U.S. 724, 727 (1943). The Aguilar

 Court further held: “the restrictions which accompany living aboard ship for long periods at a time

 combine with the constant shuttling between unfamiliar ports to deprive the seaman of the

 comforts and opportunities for leisure, essential for living and working that accompany most land

 occupations.” Id. at 728.

 13.    In Chandris, Inc. v. Latsis, the U.S. Supreme Court reaffirmed the longstanding principle

 that seafarers are wards of Admiralty Courts, given the “feature of the maritime law that

 compensate[es] or offset[s] the special hazards and disadvantages to which they who go down to

 sea in ships are subjected.” 515 U.S. 347, 355 (1995). The Fifth Circuit Court of Appeals explained

 the rationale for affording seafarers special protections in Castillo v. Spiliada Maritime Corp.,:

 “[Seafarers] enjoy this status because they occupy a unique position. A seaman isolated on a ship

 on the high seas is often vulnerable to the exploitation of his employer. Moreover, there exists

 a great inequality in bargaining position between large ship-owners and unsophisticated

 seafarer. Shipowners generally control the availability and terms of employment.” 937 F.2d 240,


                                                -3-
          L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                    W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 4 of 28



 243 (5th Cir. 1991) (emphasis added).

 14.     Accordingly, the Admiralty Courts have a rich tradition of protecting seafarers, which

 flows from the uniquely abhorrent conditions seafarers face at sea. And it is not just the Courts

 which recognize the need to protect seafarers, as “[t]he policy of Congress, as evidenced by its’

 legislation, has been to deal with [seafarers] as a favored class.” Bainbridge v. Merchants' &

 Miners' Transp. Co., 287 U.S. 278 (1932).

 15.     Plaintiffs, the Class Representative and Class Members herein, are and/or were

 crewmembers who worked for Defendant aboard Defendant’s vessels and who contracted SARS-

 CoV-2 (hereinafter “COVID-19”) and/or are/were at a heightened risk of exposure while working

 aboard Defendant’s vessels and/or as a result of Defendant’s careless conduct alleged herein.

                   GENERAL ALLEGATIONS COMMON TO ALL COUNTS

 16.     This Class Action lawsuit deals with Defendant, CELEBRITY’s careless and continuous

 failure to protect its crewmembers assigned to work aboard the vessels from COVID-19 – despite

 CELEBRITY having prior notice pertaining to the dangerous conditions and/or explosive

 contagiousness associated with COVID-19 aboard its vessels from previous passengers,

 crewmembers and/or other invitees (e.g., independent contractors) CELEBRITY allowed aboard

 the vessels and/or actively granted access to same.1

 17.     Despite having notice that COVID-19 was and/or likely was present aboard the vessels,

 CELEBRITY glaringly failed to follow even the most basic safety precautions after acquiring such

 notice, such as timely quarantining crewmembers stationed aboard the vessels, timely providing



 1
  See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
 Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
 ships.html; and Centers for Disease Control and Prevention, March 14, 2020 No Sail Order,
 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (hereinafter collectively referred to as the
 “Memorandums” or individually as a “Memorandum”).

                                                      -4-
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,              P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 5 of 28



 crewmembers stationed aboard the vessels masks and/or timely requiring them to observe social

 distancing measures aboard the vessels.

 18.        Instead, in an alarming lack of urgency, CELEBRITY has allowed its crewmembers to eat

 in buffet settings aboard the vessels, mandated their participation in shipboard drills, and even

 permitted crewmembers to attend crew parties aboard the vessels. CELEBRITY’s egregious

 failure to protect its employees has already resulted in hundreds of positive COVID-19 cases and

 what is more likely thousands given that there is limited testing being done on its vessels.

 19.        The dangerous conditions associated with COVID-19 include its manifestations – severe

 pneumonia, acute respiratory distress syndrome (ARDS), septic shock and/or multi-organ failure2

 – and/or its symptoms – fever, dry cough, and/or shortness of breath3 – as well as the high fatality

 rate associated with contracting the virus.4 The dangerous conditions associated with COVID-19

 also include its extreme contagiousness. For example, a person with COVID-19 infects, on

 average, another 2.5 people, and COVID-19 is therefore more contagious than Ebola or Influenza.5

 20.        As a result of its careless conduct further detailed below, CELEBRITY negligently exposed

 and is currently exposing thousands of its crewmembers to COVID-19. Such harm includes, but

 is not limited to, these crewmembers suffering from lung injuries caused by COVID-19 and/or


 2
     See Centers for Disease Control and Prevention, March                        14,   2020    No     Sail   Order,
 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
 3
   See Mayo Clinic, Symptoms and Causes, https://www.mayoclinic.org/diseases-conditions/coronavirus/symptoms-
 causes/syc-20479963 (last accessed April 6, 2020); see also Centers for Disease Control and Prevention, Interim
 Guidance for Ships on Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)
 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.
 4
      See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (identifying a 3.6% global fatality rate);
 Journal of the American Medical Association, Case-Fatality Rate and Characteristics of Patients Dying in relation to
 COVID-19 in Italy, https://jamanetwork.com/journals/jama/fullarticle/2763667 (identifying a 7.2% and 2.3% fatality
 rate in Italy and China, respectively).
 5
     Popular Science, COVID-19 Contagiousness, https://www.popsci.com/story/health/how-diseases-spread/.

                                                        -5-
             L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,               P . A .
                                       W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 6 of 28



 permanently reduced lung capacity, complications and/or further injury/ies caused by contracting

 COVID-19 in conjunction with pre-existing illness and/or medical conditions and/or death.6

                           Background on the worldwide spread of COVID-19

 21.     Since December 2019, there has been a worldwide outbreak of COVID-19, which is now

 considered a pandemic. The virus originated in China, and quickly spread throughout Asia,

 Europe, and most recently, North America.

 22.     There have been over one million confirmed cases and over seventy thousand deaths

 worldwide as a result of the COVID-19 pandemic.

 23.     On or about February 13, 2020, the Center for Disease Control (hereinafter the “CDC”)

 published the Interim Guidance for Ships on Managing Suspected Coronavirus Disease 2019,

 which provided guidance for ship operators, including cruise ship operators, to help prevent,

 detect, and medically manage suspected COVID-19 infections aboard ships, like the vessels named

 herein. See the Memorandum cited at footnote 1.

 24.     In view of the fact that Defendant, CELEBRITY, has its principal place of business in

 Miami, Florida, and operates numerous cruise vessels which originate from and/or stop at ports

 within the U.S., as early as February 13, 2020, Defendant, CELEBRITY, knew and/or should have

 been aware of this Memorandum, including, but not limited to, the dangerous conditions and/or

 explosive contagiousness associated with COVID-19, and its all but certain presence aboard

 Defendant’s vessels at that time.

 25.     This Memorandum provided cruise vessel operators, like CELEBRITY, with numerous

 helpful considerations to assist in detecting and preventing the spread of COVID-19 amongst its


 6
      See South China Morning Post, Cornoavirus, https://www.scmp.com/news/hong-kong/health-
 environment/article/3074988/coronavirus-some-recovered-patients-may-have;     Deutsche    Welle,   COVID-19,
 https://www.dw.com/en/covid-19-recovered-patients-have-partially-reduced-lung-function/a-52859671.

                                                     -6-
           L I P C O N ,    M A R G U L I E S , A L S I N A & W I N K L E M A N ,         P . A .
                                      W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 7 of 28



 crewmembers, passengers and its vessels at large, some of which include:

           •   “Early detection, prevention, and control of Coronavirus Disease 2019 (COVID-
               19) on ships is important to protect the health of travelers on ships and to avoid
               transmission of the virus by disembarking passengers and crew members who are
               suspected of having COVID-19”;

           •   “Identifying and isolating passengers and crew with possible symptoms of
               COVID-19 as soon as possible is needed to minimize transmission of this virus”;

           •   “To reduce spread of respiratory infections including COVID-19, CDC
               recommends that ships encourage crew members and passengers to

                   ▪     Postpone travel when sick

                   ▪     Watch their health

                   ▪     Self-isolate and inform the onboard medical center immediately if they
                         develop a fever (100.4oF / 38oC or higher), begin to feel feverish, or develop
                         other signs or symptoms of sickness

                   ▪     Use respiratory, cough, and hand hygiene

                            •   Advise passengers and crew of the importance of covering coughs
                                and sneezes with a tissue. Dispose used tissues immediately in a
                                disposable container (e.g., plastic bag) or a washable trash can.

                            •   Remind passengers and crew members to wash their hands often
                                with soap and water, especially after coughing or sneezing. If soap
                                and water are not available, they can use a hand sanitizer containing
                                60%-95% alcohol)”

           •   “Deny boarding of a passenger or crew member who is suspected to have
               COVID-19 infection based on signs and symptoms plus travel history in China or
               other known exposure at the time of embarkation”;

           •   “Passengers and crewmembers who have had high-risk exposures to a person
               suspected of having COVID-19 should be quarantined in their cabins. All
               potentially exposed passengers, cruise ship medical staff, and crew members
               should self-monitor under supervision of ship medical staff or telemedicine
               providers until 14 days after the last possible exposure”;

           •   “Isolate passengers or crew onboard who are suspected of having COVID-19
               infection in a single-occupancy cabin with the door closed until symptoms are
               improved.”


                                                  -7-
         L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,        P . A .
                                   W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 8 of 28



 See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing
 Suspected    Coronavirus     Disease    2019,  (last   updated     February 18,  2020)
 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

 26.       Defendant, CELEBRITY, and the cruise industry at large, received an early warning of

 how easily COVID-19 could spread on massive ocean liners when the first cases emerged aboard

 the Diamond Princess, a vessel owned by Princess Cruise Lines (“Princess”), which is owned by

 Carnival Corporation, in early February 2020 in Yokohama Harbor, Japan. The outbreak began

 with ten confirmed COVID-19 cases, which rapidly multiplied to seven hundred confirmed cases,

 as a result of Princess’ flawed two-week quarantine of passengers and crewmembers aboard the

 Diamond Princess.

 27.       The CDC issued a statement on February 18, 2020, providing that “the rate of new reports

 of positives new on board [the Diamond Princess], especially among those without symptoms,

 highlights the high burden of infection on the ship and potential for ongoing risk.”7 Seven of

 the Diamond Princess’ passengers ultimately died as a result of COVID-19 exposure aboard the

 vessel.

 28.       The cruise industry received yet another warning of how severe COVID-19 could spread

 on cruise ships when the Grand Princess, another vessel owned by Princess, which is also owned

 by Carnival Corporation, had a breakout in late February 2020 off the coast of California. Princess

 had knowledge that at least one of its passengers from a prior voyage who disembarked the Grand

 Princess on February 21, 2020 had symptoms of COVID-19, and yet, it made the conscious

 decision to proceed with the subsequent voyage aboard the Grand Princess that began on February

 21, 2020 with another three thousand passengers on an infected ship.




 7
     Centers for Disease Control, Update on the Diamond Princess Cruise Ship                      in   Japan,
 https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html (emphasis added).
                                                   -8-
            L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,       P . A .
                                      W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 9 of 28



 29.    Prior to boarding the February 21, 2020 voyage on the Grand Princess, passengers were

 simply asked to fill out a piece of paper confirming they were not sick. Not one passenger was

 questioned, let alone examined, in any capacity. As a result of Princess’ lackadaisical approach to

 the safety of passengers and crew, 103 passengers eventually tested positive for COVID-19 and

 two people have died so far.

 30.    On or about March 14, 2020, the CDC issued its first No Sail Order.8 The No Sail Order

 is/was applicable to cruise ship operators, like Defendant herein, and provided science updates

 known to date pertaining to the explosive contagiousness associated with COVID-19 and how the

 virus presented dangerous conditions to passengers and crewmembers aboard cruise ships, like the

 vessels named herein. For example, the CDC’s first No Sail Order stated the following:

            •   “Like other close-contact environments, cruise ships facilitate transmission of
                COVID-19.”

            •   “There are several features of cruise ships that increase the risk of COVID-19
                transmission.”

            •   “A hallmark of cruise travel is the number and variety of person-to-person contacts
                an individual passenger may have daily.”

            •   “The dynamics of passenger-to-passenger, passenger-to-crew, crew-to-
                passenger, and crew-to-crew intermingling in a semi-closed setting are
                particularly conducive to SARS-CoV-2 spread, resulting in high transmission
                rates.”

            •   “Cruises include frequent events that bring passengers and crew close
                together, including group and buffet dining, entertainment events, and
                excursions. Cruise ship cabins are small, increasing the risk of transmission
                between cabinmates.”

            •   “Close quartering is a particular concern for crew, who typically eat and sleep in
                small, crowded spaces.”

            •   “Infection among crew members may lead to transmission on sequential
                cruises on the same vessel because crew members may continue working and
 8
     See Centers for Disease Control and Prevention, March              14,   2020   No   Sail   Order
 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                 -9-
          L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                    W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 10 of 28



                 living onboard the ship from one cruise to the next.”

             •   “Crew from one ship may in turn serve onboard multiple different ships for
                 subsequent voyages, which also has the potential to amplify transmission.”

  See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
  https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (emphasis added).

  31.    Outlined below is a timeline of events relevant to this Class Action lawsuit against

  CELEBRITY. This timeline supports all claims asserted herein on behalf of the entire class. More

  specifically, this timeline supports CELEBRITY having actual knowledge of the dangerous

  conditions and/or explosive contagiousness associated with COVID-19 aboard the subject vessels

  at the time the first Class Member (i.e., a CELEBRITY crewmember) contracted COVID-19:

             a. December 31, 2019 – The local government in Wuhan, China, confirmed with the
                World Health Organization (hereinafter “WHO”) that local health authorities in
                Wuhan were treating an influx of dozens of patients with what appeared to be novel
                cases of pneumonia with an unknown cause.

             b. January 5-7, 2020 – China announced that the novel pneumonia cases in Wuhan
                were not caused by severe acute respiratory syndrome (hereinafter “SARS”) or
                middle-east respiratory syndrome (hereinafter “MERS”) – but COVID-19 – which
                belongs to the highly-contagious family of coronaviruses, including SARS and
                MERS.

             c. January 11, 2020 – The Wuhan Municipal Health Commission announced the first
                death caused by COVID-19.

             d. January 20, 2020 – A situation report published by the WHO confirmed COVID-
                19 cases outside of mainland China in Thailand, Japan and South Korea, which the
                WHO believed to have been exported from Wuhan, China. The situation report also
                identified 282 positive COVID-19 diagnoses worldwide with 278 of those positive
                cases within China.

             e. January 21, 2020 – A man in Washington State, U.S.A., became the first person
                diagnosed with COVID-19 in the U.S.A.

             f. January 23, 2020 – Chinese authorities take the unprecedented measure of closing
                off Wuhan – a city of over 11,000,000 people – to stop the spread of COVID-19.

             g. January 30, 2020 – WHO declared COVID-19 a “global health emergency” –
                recognizing that COVID-19 posed a risk beyond China. The U.S. Department of

                                                - 10 -
          L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,   P . A .
                                    W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 11 of 28



                  State issued a Level 4 (highest level) travel advisory as it related to U.S. citizens
                  who planned to travel to China.

              h. January 31, 2020 – Spain announced its first confirmed COVID-19 case.

              i. February 2, 2020 – China reports that the death toll from COVID-19 in mainland
                 China (361) exceeded the death toll in mainland China from the SARS outbreak in
                 the early 2000s (349).

              j. February 5, 2020 – Chinese officials announced that nearly 500 people in mainland
                 China have died as a result of COVID-19.

              k. February 5, 2020 (Diamond Princess) – Passengers aboard the Diamond Princess
                 near Yokohama, Japan began a two-week quarantine after nine (9) passengers and
                 one (1) crewmember tested positive for COVID-19 while aboard the vessel.

              l. On or about February 13, 2020 – The CDC published the Interim Guidance for
                 Ships on Managing Suspected Coronavirus Disease 2019, which provided guidance
                 for ship operators, including cruise ship operators, to help prevent, detect, and
                 medically manage suspected COVID-19 infections.9

              m. February 21, 2020 (Grand Princess) – The Grand Princess embarks on a voyage
                 despite its cruise operator, Princess, having knowledge that at least one of its
                 passengers from a prior voyage who disembarked the Grand Princess on February
                 21, 2020 had symptoms of COVID-19 while aboard the vessel.

              n. February 19-25, 2020 (Diamond Princess) – Following the two-week quarantine
                 aboard the Diamond Princess, Japanese officials announced that of the 3,711
                 passengers aboard the vessel, over 700 tested positive for COVID-19 (18.8%) –
                 the largest cluster of positive COVID-19 cases outside of mainland China at that
                 time.

              o. March 1, 2020 (Celebrity Eclipse) – The Celebrity Eclipse debarked from
                 Argentina for a fourteen (14) night Argentinian and Chilean cruise.

              p. March 2, 2020 (Celebrity Apex) – Plaintiffs/crewmembers boarded the
                 Celebrity Apex while it was docked in the St. Nazaire shipyard, France, to serve
                 aboard the vessel for her maiden voyage. Approximately 1,400 of Defendant’s
                 crewmembers and many multiple independent contractors, including French
                 nationals, also boarded the vessel at or around this same time.




  9
   See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
  Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
  ships.html.
                                                     - 11 -
            L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,           P . A .
                                      W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 12 of 28



             q. On or about March 2, 2020 (Celebrity Eclipse) – A passenger (or passengers)
                aboard the Celebrity Eclipse complained of flu-like symptoms consistent with
                a COVID-19 diagnosis.

             r. March 8, 2020 – Spain (a country which boarders France to the south) reported 589
                COVID-19 cases and 17 COVID-19 related deaths.

             s. March 9, 2020 (Grand Princess) – The Grand Princess docked in Oakland,
                California and its passengers were held in quarantine. Of the 3,553 passengers
                onboard, 21 of the 46 first round of passengers tested for COVID-19 tested positive
                (45%). Many passengers ultimately refused COVID-19 testing so that they could
                disembark and travel to the safety of their homes quicker.

             t. March 12, 2020 – Spain reported over 3,000 COVID-19 cases and 84 COVID-19
                related deaths.

             u. March 13, 2020 (Royal Caribbean) – Royal Caribbean, CELEBRITY’s parent
                company, suspends all of its future cruises, including those associated with its
                subsidiary companies, such as CELEBRITY.

             v. March 13, 2020 (Celebrity Apex) – CELEBRITY acquired reason to suspect
                the presence of COVID-19 aboard the Celebrity Apex, and thereafter
                marginally limits, but does not flat-out restrict, non-essential crewmember
                travel aboard and/or on/off the vessel.

             w. March 14, 2020 – The CDC issued its first No Sail Order. The No Sail Order
                is/was applicable to cruise ship operators, like Defendant herein, and provided
                science updates known to date pertaining to the explosive contagiousness
                associated with COVID-19 and how the virus presented dangerous conditions
                to passengers and crewmembers aboard cruise ships, like the vessels named
                herein.10

             x. March 14, 2020 – Spain ordered a nation-wide lockdown, banning all intra-country
                travel except travel to procure food, medicine and travel related to essential
                business operations.

             y. March 15, 2020 (Celebrity Eclipse) – The Celebrity Eclipse is denied the ability
                to dock in Chile because of the country’s concerns with passengers and crew
                aboard who may have COVID-19. Following this development, CELEBRITY
                orders all passengers aboard the ship to self-isolate; however, CELEBRITY
                required that all crewmembers continue cruise operations as usual and
                CELEBRIY did not take any specific counter-COVID-19 safety measures as
                it related to crewmembers.


  10
       See Centers for Disease Control and Prevention, March             14,   2020   No   Sail   Order
  https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                 - 12 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 13 of 28




           z. March 17, 2020 – France ordered a nation-wide lockdown, banning all intra-
              country travel except travel to procure food, medicine and travel related to essential
              business operations.

           aa. March 17-20, 2020 (Celebrity Apex) – CELEBRTIY continued to allow
               independent contractors working aboard the Celebrity Apex to freely travel on
               and off the vessel – in complete disregard for the CDC’s No Sail Order, France’s
               nation-wide lockdown and/or Royal Caribbean/CELEBRITY’s own infectious
               disease-related policies and procedures.

           bb. March 21, 2020 (Celebrity Apex) – CELEBRTIY ordered that all
               crewmembers aboard the Celebrity Apex perform mandatory crew drills.
               Later that same day, CELEBRITY held a crew party for all crewmembers
               aboard the vessel wherein crewmembers were served food while standing in
               large buffet lines, and later ate dinner together.

           cc. March 23, 2020 (Celebrity Apex) – News spread around the Celebrity Apex that
               seven (7) crewmembers aboard the vessel had tested positive for COVID-19.

           dd. On or about March 24, 2020 (Celebrity Apex) – Defendant ordered that all non-
               essential crewmembers aboard the Celebrity Apex be quarantined, e.g., those
               crewmembers that worked in the dining services departments were not
               quarantined.

           ee. On or about March 25, 2020 (Celebrity Apex) – CELEBRITY conducted large-
               scale testing of symptomatic crewmembers aboard the Celebrity Apex.

           ff. On or about March 26, 2020 (Celebrity Eclipse) – A crewmember aboard the
               Celebrity Eclipse and Class Member herein, tested positive for COVID-19
               while aboard the vessel.

           gg. March 30, 2020 (Celebrity Eclipse) – The Celebrity Eclipse docks in San Diego,
               California. CELEBRITY permits passengers to disembark and go home, but
               CELEBRITY quarantines all crewmembers onboard.

           hh. March 30, 2020 (Celebrity Apex) – Defendant tested Plaintiff, ALEXANDRA
               NEDELTCHEVA, for COVID-19, and she tested positive for same while
               aboard the vessel.

           ii. April 6, 2020 (Celebrity Apex) – Approximately three hundred and fifty (350)
               crewmembers working aboard the Celebrity Apex test positive for COVID-19.
               Eight (8) crewmembers who tested positive were admitted to a local French
               hospital; four (4) such crewmembers who displayed symptoms return to the
               ship a few days later, the other four (4) remain in the French hospital.


                                               - 13 -
         L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,     P . A .
                                   W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 14 of 28



              jj. April 9, 2020 – The CDC issued its second No Sail Order.11

  32.     Based on the foregoing timeline of relevant events, CELEBRITY knew or should have

  known of the dangerous conditions and/or explosive contagiousness associated with COVID-19

  aboard the subject vessels as early as February 13, 2020 when the CDC published its Interim

  Guidance for Ships on Managing Suspected Coronavirus Disease 2019 and/or as late as March 2,

  2020 when a passenger(s) aboard the Celebrity Eclipse complained of flu-like symptoms

  consistent with a COVID-19 diagnosis.

                                    CLASS ACTION ALLEGATIONS

  33.     At all times material hereto, Plaintiffs, the Class Representative and Class Members herein,

  are and/or were crewmembers who worked for Defendant aboard Defendant’s vessels and who

  contracted COVID-19 and/or were at a heightened risk of exposure while working aboard

  Defendant’s vessels and/or as a result of Defendant’s careless conduct alleged herein.

  34.     This action is brought by Plaintiff on her own behalf, and on behalf of all others similarly

  situated, under the provisions of Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure.

  35.     The class so represented by the Plaintiff in this action, and of which Plaintiff is a member,

  consists of all crewmembers who worked aboard Defendant’s cruise vessels who were subjected

  to the dangerous conditions outlined above in connection with Defendant’s unreasonably

  dangerous and/or lackadaisical response to the COVID-19 pandemic and/or its presence aboard

  Defendant’s vessels, as early as February 13, 2020 when the CDC published its Interim Guidance

  for Ships on Managing Suspected Coronavirus Disease 2019 and/or as late as March 2, 2020 when

  a passenger(s) aboard the Celebrity Eclipse complained of flu-like symptoms consistent with a

  COVID-19 diagnosis.


  11
    See Centers for Disease Control, April 9, 2020 No Sail Order https://www.cdc.gov/quarantine/pdf/No-Sail-Order-
  Cruise-Ships_Extension_4-9-20-encrypted.pdf.
                                                       - 14 -
            L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,              P . A .
                                      W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 15 of 28



  36.    This class of crewmembers contracted COVID-19 and/or suffered medical complications

  arising from it and/or became more susceptible and/or vulnerable to other illness and/or medical

  conditions, including pre-existing illness and/or medical conditions, and were injured about their

  bodies and/or extremities, suffered physical pain and suffering, mental anguish, reduced lung

  function and/or capacity, future physical and medical problems (including but not limited to

  reduced lung function and/or capacity) and/or the reasonable fear of developing future physical

  and medical problems as a result of Defendant’s negligence and/or gross negligence and/or

  intentional conduct.

  37.    The exact number of members of the class is unknown at this time given that many

  members are currently in voluntary or forced isolation aboard Defendant’s vessels at this time;

  however, at this time it is estimated that there are in excess of 10,000 members. The class is so

  numerous that joinder at this anticipated amount of all members is impracticable. Thus, this action

  satisfies the requirements of Rule 23(a)(1).

  38.    There are common questions of law and fact that relate to and effect the rights of each

  member of the class and the relief sought is common to the entire class. The same misconduct on

  the part of Defendant, CELEBRTIY, caused the same or similar injury to each class member. All

  class members seek damages under U.S. General Maritime Law and/or the Jones Act, 46 U.S.C. §

  30104. Accordingly, this action satisfies the requirement of Rule 23(a)(2).

  39.    The claims of Plaintiffs are typical of the claims of the class, in that the claims of all

  members of the class, including the named Plaintiff, depend upon a virtually identical showing of

  the acts and omissions of Defendant, CELEBRITY, giving rise to the right of Plaintiff to the relief

  sought herein. Defendant, CELEBRITY, was at all times material hereto engaged in the same

  conduct to the detriment of the entire class of Plaintiffs. Accordingly, this action satisfies the


                                                 - 15 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 16 of 28



  requirements of Rule 23(a)(3).

  40.    Plaintiff is the representative party for the class, and is able to, and will, fairly and

  adequately protect the interests of the class. There is no conflict between Plaintiff and other

  members of the class with respect to this action, or with respect to the claims for relief herein. The

  attorneys for Plaintiff are experienced and capable in the field of maritime claims for cruise ship

  passenger injury, including class actions, and have successfully represented claimants in other

  litigation of this nearly exact nature. Three of the attorneys designated as counsel for Plaintiff,

  Jason R. Margulies, Michael A. Winkleman, and L. Alex Perez, will actively conduct and be

  responsible for Plaintiff’s case herein. Accordingly, this action satisfies the requirement of Rule

  23(a)(4).

  41.    This action is properly maintained as a class action under Rule 23(b)(3) inasmuch as

  questions of law and fact common to the members of the class predominate over any questions

  affecting only individual members, and a class action is superior to the other available methods for

  the fair and efficient adjudication of this controversy. In support of the foregoing, Plaintiffs allege

  that common issues predominate and can be determined on a class-wide basis regarding

  Defendant, CELEBRITY’s failure to provide Plaintiffs with a reasonably safe place to work

  aboard Defendant’s vessels, in view of Defendant’s careless and/or lackadaisical response to the

  COVID-19 pandemic and/or its confirmed and/or likely presence aboard Defendant’s vessels

  while Plaintiffs worked and continue to work aboard same.

  42.    A class action is superior to other available methods for the fair and efficient adjudication

  of this controversy because it is unlikely that individual plaintiffs would assume the burden and

  the cost of this complex litigation, and Plaintiff is not aware of any class members who are

  interested in individually controlling the prosecution of a separate action. The interests of justice


                                                    - 16 -
              L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                        W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 17 of 28



  will be served by resolving the common disputes of the class members with Defendant,

  CELEBRITY, in a single forum, and individual actions by class members, many of whom are

  citizens of different states would not be cost effective. The class consists of a finite and identifiable

  number of individuals which will make the matter manageable as a class action.

  43.     CELEBRITY and many of the Plaintiffs herein have entered into employment contracts

  and/or Collective Bargaining Agreement’s (“CBAs”), which call for arbitration of employment-

  related disputes between CELEBRITY and the respective seafarers. However, no arbitration

  provision in any of the Plaintiffs’ employment contracts and/or CBAs with CELEBRITY expressly

  call for arbitration of class action employment-related claims.

  44.     Aggrieved parties cannot be forced to submit class action disputes to arbitration unless

  there is a contractual basis for concluding that the aggrieved parties agreed to do so. Stolt-Nielsen

  S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684-87 (2010) (“[A] party may not be compelled

  under the FAA to submit to class arbitration unless there is a contractual basis for concluding that

  the party agreed to do so . . . An implicit agreement to authorize class-action arbitration, however,

  is not a term that the arbitrator may infer solely from the fact of the parties’ agreement to arbitrate.

  . . class-action arbitration changes the nature of arbitration to such a degree that it cannot be

  presumed the parties consented to it by simply agreeing to submit their disputes to an arbitrator.”)

  (emphasis in original).

  45.     Here, because there is no contractual provision in any written agreement between Plaintiffs

  and CELEBRITY to submit employment-related class action disputes to arbitration, Plaintiffs

  Class Action lawsuit filed in this Court is proper. See id.




                                                    - 17 -
           L I P C O N ,    M A R G U L I E S , A L S I N A & W I N K L E M A N ,        P . A .
                                      W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 18 of 28



                             COUNT I – JONES ACT NEGLIGENCE

         Plaintiffs re-allege, incorporate by reference, and adopt paragraphs one (1) through forty-

  five (45) above as though originally alleged herein.

  46.    At all times material hereto, it was the duty of Defendant to provide Plaintiffs with a

  reasonably safe place to work.

  47.    At all times material hereto, Defendant and/or its agents, servants, and/or employees acts

  and/or omissions caused, contributed and/or played a substantial part in bringing about Plaintiffs’

  injuries and/or death for reasons that include, but are not limited to, the following:

             a. Failure to use reasonable care to provide Plaintiffs with a reasonably safe place to
                work aboard the subject vessels to which they were assigned;

             b. Failure to reasonably restrict individuals’ access to the vessels (including, but not
                limited to CELEBRITY’s passengers, shoreside personnel, independent
                contractors, crewmembers, etc.) once CELEBRITY acquired notice of the
                dangerous conditions and/or explosive contagiousness associated with COVID-19
                potentially aboard its vessels;

             c. Failure to reasonably examine all individuals whom Defendant permitted to board
                the vessels to determine whether any of them exhibited symptoms consistent with
                a positive COVID-19 diagnosis, including, but not limited to, determining whether
                any individual permitted to board the vessels exhibited symptoms of fever, cough,
                and/or shortness of breath;

             d. Failure to timely enact fleetwide vessel lockdowns of all non-essential personnel
                once CELEBRITY acquired notice of the dangerous conditions and/or explosive
                contagiousness associated with COVID-19 potentially aboard its vessels; e.g., on
                March 21, 2020, when CELEBRTIY ordered that all crewmembers aboard the
                Celebrity Apex perform crew drills aboard the vessel, and later on that day,
                CELEBRITY held a crew party for all crewmembers aboard the vessel wherein
                crewmembers were served food while standing in large buffet lines and later ate
                dinner together;

             e. Failure to timely enact fleetwide vessel social distancing measures, including, but
                not limited to a requirement that all shipboard individuals maintain separation of at
                least six (6) feet;

             f. Failure to reasonably test all individuals whom Defendant permitted to board its
                cruise vessels, including, but not limited to, the Celebrity Apex for COVID-19

                                                  - 18 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,       P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 19 of 28



               and/or those with classic COVID-19 symptoms;

           g. Failure to timely quarantine those passenger and/or crewmembers whom Defendant
              reasonably suspected had contracted COVID-19 aboard its vessels;

           h. Failure to reasonably and/or timely identify passengers and/or crewmembers who
              recently traveled to COVID-19 high risk/exposure locations before permitting them
              to board the vessels;

           i. Failure to adequately warn crewmembers before they boarded the vessels and/or
              anytime during cruising aboard the vessels that a passenger(s) on a prior cruise
              showed symptoms and/or tested positive for COVID-19; and/or

           j. Failure to sufficiently warn crewmembers working aboard the vessels of the
              dangers and/or risks of COVID-19 and/or other related infectious disease,
              including, but not limited to, failing to inform the crewmembers of the extent of the
              prior COVID-19 outbreaks and/or risks and/or symptoms aboard the vessels;

           k. Failure to reasonably educate crewmembers working aboard the vessels as to the
              explosive contagiousness of COVID-19, including but not limited to explaining to
              crewmembers ways they can reduce and/or eliminate their exposure to COVID-19
              aboard the vessels;

           l. Failure to adequately sanitize and/or disinfect the vessels’ common areas,
              passengers’ cabins and/or crewmembers’ cabins aboard the vessels once
              CELEBRITY acquired notice of the dangerous conditions and/or explosive
              contagiousness associated with COVID-19 potentially aboard its vessels;

           m. Failure to adequately sanitize and/or disinfect plates, cups, food trays, utensils, ice
              machines and drinking fountains aboard the vessels once CELEBRITY acquired
              notice of the dangerous conditions and/or explosive contagiousness associated with
              COVID-19 potentially aboard its vessels;

           n. Failing to practice safe and sanitary food practices aboard the vessels;

           o. Failure to take adequate steps to prevent an outbreak of COVID-19 and/or virus
              and/or infectious disease aboard Defendant’s vessels when Defendant knew or
              should have known that such outbreaks had occurred on prior cruise voyages
              aboard its other vessels;

           p. Failure to have adequate policies and procedures in place to manage and/or contain
              the outbreak and spread of COVID-19 and/or virus and/or infectious disease aboard
              the vessels;

           q. Failure to provide sanitary vessels upon which Plaintiffs were assigned to work so
              as to prevent outbreaks of COVID-19 and/or virus and/or infectious diseases,

                                               - 19 -
         L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                   W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 20 of 28



                 including, but not limited to, Defendant’s inadequate and/or ineffective
                 cleaning/sanitary procedures and/or lack of equipment and supplies;

             r. Failure to equip the vessels and/or provide crewmembers with a sufficient amount
                cleaning and/or disinfectant equipment and/or personal protective equipment;
                and/or

             s. Failure to man the vessel with a sufficient number of competent crewmembers
                responsible for cleaning and/or disinfecting the ship in view of the ongoing
                COVID-19 pandemic.

  48.    The above acts and/or omissions caused and/or contributed to Plaintiffs and others

  similarly situated aboard Defendants’ vessels to contract COVID-19 and/or other virus and/or

  medical complications, sustain personal injuries and/or death.

  49.    At all times material hereto, Defendant knew or should have known of the foregoing

  conditions which caused and/or resulted in Plaintiffs’ injuries and/or death and did not correct

  them. In the alternative, the foregoing conditions existed for a sufficient length of time so that

  Defendant, in the exercise of reasonable care should have learned of them and corrected them.

  50.    As a result of Defendant’s negligence, Plaintiffs contracted COVID-19, became more

  susceptible and/or vulnerable to other illness and/or medical conditions, including pre-existing

  illness and/or medical conditions, and were injured about their bodies and/or extremities. Plaintiffs

  also suffered physical pain and suffering, mental anguish, reduced lung function and/or capacity,

  future physical and medical problems (including but not limited to reduced lung function and/or

  capacity) and/or the reasonable fear of developing future physical and medical problems. Plaintiffs

  also lost enjoyment of life, and suffered physical and/or functional disability, physical and/or

  functional impairment. Plaintiffs were also inconvenienced in the normal pursuits and pleasures

  of life and suffered from feelings of economic insecurity caused by disability, disfigurement.

  Plaintiffs also suffered aggravation of any previously existing conditions as a result of contracting

  COVID-19, incurred medical expenses in the care and treatment of their injuries, suffered physical

                                                  - 20 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 21 of 28



  handicap, lost wages, income lost in the past, and their working abilities and/or earning capacities

  have been impaired. Additionally, some Plaintiffs have or will die. The Plaintiffs that do not die

  immediately will experience a reduced life expectancy. Plaintiffs injuries and damages are

  permanent or continuing in nature, and they will suffer these losses and impairments in the future.

         WHEREFORE, Plaintiffs and others similarly situated demand judgment for all damages

  recoverable under the law against the Defendant and demand trial by jury.

                                COUNT II – UNSEAWORTHINESS

         Plaintiffs re-allege, incorporate by reference, and adopt paragraphs one (1) through forty-

  five (45) above as though originally alleged herein.

  51.    At all times material hereto, Defendant had an absolute and non-delegable duty to maintain

  the vessels on which Plaintiffs served in a seaworthy condition.

  52.    At all times material hereto, Defendant’s vessels were unseaworthy and such

  unseaworthiness were a legal cause of injury and damage to the Plaintiffs by reason that include,

  but are not limited to, the following:

             a. The vessels were not reasonably fit for their intended purposes;

             b. The vessels’ crew was not reasonably fit for the vessels’ intended purpose;

             c. The vessels failed to have and/or enforce means to reasonably restrict individuals’
                access to the vessels (including, but not limited to CELEBRITY’s passengers,
                shoreside personnel, independent contractors, crewmembers, etc.) once
                CELEBRITY acquired notice of the dangerous conditions and/or explosive
                contagiousness associated with COVID-19 potentially aboard its vessels;

             d. The vessels failed to have and/or enforce means to reasonably examine all
                individuals whom Defendant permitted to board the vessels to determine whether
                any of them exhibited symptoms consistent with a positive COVID-19 diagnosis,
                including, but not limited to, determining whether any individual permitted to board
                the vessels exhibited symptoms of fever, cough, and/or shortness of breath;

             e. The vessels failed to have and/or enforce means to timely enact a vessel-wide
                lockdowns of all non-essential personnel once CELEBRITY acquired notice of the

                                                 - 21 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,     P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 22 of 28



               dangerous conditions and/or explosive contagiousness associated with COVID-19
               potentially aboard its vessels; e.g., on March 21, 2020, when CELEBRTIY ordered
               that all crewmembers aboard the Celebrity Apex perform crew drills aboard the
               vessel, and later on that day, CELEBRITY held a crew party for all crewmembers
               aboard the vessel wherein crewmembers were served food while standing in large
               buffet lines and later ate dinner together;

           f. The vessels failed to have and/or enforce means to timely enact vessel-wide social
              distancing measures, including, but not limited to a requirement that all shipboard
              individuals maintain separation of at least six (6) feet;

           g. The vessels failed to have and/or enforce means to timely quarantine those
              passenger and/or crewmembers whom Defendant reasonably suspected had
              contracted COVID-19;

           h. The vessels failed to have and/or enforce means to reasonably and/or timely
              identify passengers and/or crewmembers who recently traveled to COVID-19 high
              risk/exposure locations;

           i. The vessels failed to have and/or enforce means to reasonably test all individuals
              whom Defendant permitted to board the vessels for COVID-19 and/or those with
              classic COVID-19 symptoms;

           j. The vessels failed to have and/or enforce means to reasonably educate
              crewmembers as to the explosive contagiousness of COVID-19, including but not
              limited to explaining to crewmembers ways they can reduce and/or eliminate their
              exposure to COVID-19 aboard the vessels;

           k. The vessels failed to have and/or enforce adequate policies and procedures in place
              to manage and contain the outbreak and spread of COVID-19 and/or virus and/or
              infectious disease;

           l. The vessels were not sanitary to the extent necessary to prevent outbreaks of
              COVID-19 and/or virus and/or infectious diseases, including, but not limited to,
              their inadequate and/or ineffective cleaning/sanitary procedures and/or lack of
              equipment and supplies;

           m. The vessels were not equipped with a sufficient amount of cleaning and/or
              disinfectant equipment and/or personal protective equipment; and/or

           n. The vessels were not manned with a sufficient number of competent crewmembers
              responsible for cleaning and/or disinfecting the ship in view of the ongoing
              COVID-19 pandemic.




                                               - 22 -
         L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,   P . A .
                                   W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 23 of 28



  53.    The above acts and/or omissions caused and/or contributed to Plaintiffs and others

  similarly situated aboard Defendants’ vessels to contract COVID-19 and/or other virus and/or

  medical complications, sustain personal injuries and/or death.

  54.    At all times material hereto, Defendant knew or should have known of the foregoing

  conditions which caused and/or resulted in Plaintiffs’ injuries and/or death and did not correct

  them. In the alternative, the foregoing conditions existed for a sufficient length of time so that

  Defendant, in the exercise of reasonable care should have learned of them and corrected them.

  55.    As a result of the unseaworthiness of the vessels, Plaintiffs contracted COVID-19, became

  more susceptible and/or vulnerable to other illness and/or medical conditions, including pre-

  existing illness and/or medical conditions, and were injured about their bodies and/or extremities.

  Plaintiffs also suffered physical pain and suffering, mental anguish, reduced lung function and/or

  capacity, future physical and medical problems (including but not limited to reduced lung function

  and/or capacity) and/or the reasonable fear of developing future physical and medical problems.

  Plaintiffs also lost enjoyment of life, and suffered physical and/or functional disability, physical

  and/or functional impairment. Plaintiffs were also inconvenienced in the normal pursuits and

  pleasures of life and suffered from feelings of economic insecurity caused by disability,

  disfigurement. Plaintiffs also suffered aggravation of any previously existing conditions as a result

  of contracting COVID-19, incurred medical expenses in the care and treatment of their injuries,

  suffered physical handicap, lost wages, income lost in the past, and their working abilities and/or

  earning capacities have been impaired. Additionally, some Plaintiffs have or will die. The

  Plaintiffs that do not die immediately will experience a reduced life expectancy. Plaintiffs injuries

  and damages are permanent or continuing in nature, and they will suffer these losses and

  impairments in the future.


                                                  - 23 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,      P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 24 of 28



         WHEREFORE, Plaintiffs and others similarly situated demand judgment for all damages

  recoverable under the law against the Defendant and demand trial by jury.

            COUNT III – FAILURE TO PROVIDE MAINTENANCE AND CURE

         Plaintiffs re-allege, incorporate by reference, and adopts paragraph one (1) through forty-

  five (45) above as though originally alleged herein.

  56.    On or about March 2, 2020, Plaintiffs were injured while in the service of Defendant’s

  vessels as crewmembers.

  57.    Under the General Maritime Law, Plaintiffs, as seamen, are entitled to recover maintenance

  and cure from Defendant, their employer, until they are declared to have achieved Maximum

  Medical Improvement (MMI) and/or Maximum Medical Cure (MMC). Maintenance and cure

  include unearned wages (regular wages, overtime, vacation pay and tips), which the seamen

  reasonably anticipated to earn through the end of the contract or voyage, whichever is longer. In

  addition, an MMI declaration must be unequivocal, and if not, any doubts or controversy regarding

  whether the seaman is at MMI must be resolved in the seaman’s favor.

  58.    To date, no medical professional has declared that any Plaintiff has achieved MMI, and all

  Plaintiffs are therefore entitled to receive from Defendant medical treatment from physicians of

  their choice and daily maintenance payments until they a medical professional declares each of

  them, respectively, at MMI.

  59.    At all times material hereto, Defendant willfully and/or callously delayed, failed and/or

  refused to provide Plaintiffs with their full entitlement to maintenance and cure, and/or Defendant

  willfully and/or callously delayed, failed and/or refused to provide the Plaintiffs the level of

  medical treatment and/or maintenance they require to recover from COVID-19 and/or reasonably

  support themselves as they convalesce, such that Plaintiffs have become obligated seek the


                                                 - 24 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 25 of 28



  undersigned’s legal services and pay the undersigned a reasonable attorney’s fee.

  60.     At all times material hereto, Defendant’s failure to provide Plaintiffs the entire maintenance

  and cure they are due has been willful, arbitrary, capricious, in violation of the law, and/or in

  callous disregard for Plaintiffs’ right as seamen. As such, Plaintiffs would be entitled to recover

  their attorneys’ fees from Defendant under the General Maritime Law of the United States and

  potentially punitive damages.

  61.     At all times material hereto, Defendant’s unreasonable and/or callous failure to pay or

  provide Plaintiffs with maintenance and cure aggravated Plaintiffs’ conditions and caused them to

  suffer additional compensatory damages, including, but not limited to, the aggravation of their

  physical condition, disability, pain and suffering, reasonable fear of developing future physical

  and medical problems, mental anguish, loss of enjoyment of life, feelings of economic insecurity

  as well as lost earnings or earning capacity, and medical and hospital expenses in the past and into

  the future.

          WHEREFORE, Plaintiffs and others similarly situated demand judgment for all damages

  recoverable under the law against the Defendant and demand trial by jury.

        COUNT IV – FAILURE TO PROVIDE PROMPT, PROPER AND ADEQUATE
                               MEDICAL CARE

          Plaintiffs re-allege, incorporate by reference, and adopt paragraphs one (1) through forty-

  five (45) above as though originally alleged herein.

  62.     At all times material hereto, Defendant had an absolute and non-delegable duty to provide

  Plaintiffs with prompt, proper, and adequate medical care.

  63.     At all times material hereto, Defendant, through its employees, agents, the shipboard and/or

  shoreside physicians and/or nurses, negligently failed to provide Plaintiffs with prompt, proper,

  and adequate medical care. Defendant’s acts and/or omissions, as outlined below, caused,

                                                  - 25 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,       P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 26 of 28



  contributed and/or played a substantial part in bringing about Plaintiffs’ injuries and damages.

  Defendant’s negligent acts/omissions include, but were limited to:

             a. Failure to promptly, properly, and adequately diagnose and/or treat Plaintiffs’
                COVID-19 diagnoses once Defendant became aware of their symptoms and/or
                diagnoses;

             b. Failure to select, retain and/or utilize competent, skilled and properly trained
                medical care providers on board the vessel and shoreside to provide Plaintiffs with
                prompt, proper and adequate medical care;

             c. Failure to utilize proper and adequate medical equipment with which to provide
                Plaintiffs proper and adequate medical care;

             d. Failure to properly medically manage Plaintiffs’ COVID-19 diagnoses once
                Defendant became aware of their symptoms and/or diagnoses;

             e. Failure to timely disembark Plaintiffs to provide them prompt, proper, and adequate
                medical treatment ashore without delay;

             f. Defendant’s failure to reimburse and/or failure to timely reimburse Plaintiffs for
                their out-of-pocket medical expenses;

             g. Defendant failure to authorize and/or failure to provide Plaintiffs with prompt
                shoreside medical care; and/or

             h. Defendant prematurely terminating Plaintiffs’ medical care before they achieved
                MMI and/or MMC.

  64.    The above acts and/or omissions caused and/or contributed to Plaintiffs and others

  similarly situated aboard Defendants’ vessels to contract COVID-19 and/or other virus and/or

  medical complications, sustain personal injuries and/or death.

  65.    At all times material hereto, Defendant knew or should have known of the foregoing

  conditions which caused and/or resulted in Plaintiffs’ injuries and/or death and did not correct

  them. In the alternative, the foregoing conditions existed for a sufficient length of time so that

  Defendant, in the exercise of reasonable care should have learned of them and corrected them.




                                                 - 26 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,   P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 27 of 28



  66.    As a direct and proximate result of Defendant’s acts and/or omissions, as outlined above,

  Plaintiffs suffered additional pain, disability and/or their recovery was prolonged. In addition,

  Plaintiffs became more susceptible and/or vulnerable to other illness and/or medical conditions,

  including pre-existing illness and/or medical conditions, and were injured about their bodies and/or

  extremities. Plaintiffs also suffered physical pain and suffering, mental anguish, reduced lung

  function and/or capacity, future physical and medical problems (including but not limited to

  reduced lung function and/or capacity) and/or the reasonable fear of developing future physical

  and medical problems. Plaintiffs also lost enjoyment of life, and suffered physical and/or

  functional disability, physical and/or functional impairment. Plaintiffs were also inconvenienced

  in the normal pursuits and pleasures of life and suffered from feelings of economic insecurity

  caused by disability, disfigurement. Plaintiffs also suffered aggravation of any previously existing

  conditions as a result of contracting COVID-19, incurred medical expenses in the care and

  treatment of their injuries, suffered physical handicap, lost wages, income lost in the past, and their

  working abilities and/or earning capacities have been impaired. Additionally, some Plaintiffs have

  or will die. The Plaintiffs that do not die immediately will experience a reduced life expectancy.

  Plaintiffs injuries and damages are permanent or continuing in nature, and they will suffer these

  losses and impairments in the future.

  67.    This Count is alleged separately from Jones Act negligence asserted above pursuant to

  Joyce v. Atlantic Richfield Company, 651 F. 2d 676 (10th Cir. 1981), which states, in part,

  “Negligent failure to provide prompt medical attention to a seriously injured seaman gives rise to

  a separate claim for relief [for which separate damages are awardable].”

         WHEREFORE, Plaintiffs and others similarly situated demand judgment for all damages

  recoverable under the law against the Defendant and demand trial by jury.


                                                   - 27 -
           L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,       P . A .
                                     W W W . L I P C O N . C O M
Case 1:20-cv-21569-UU Document 1 Entered on FLSD Docket 04/14/2020 Page 28 of 28



  Dated: April 14, 2020                                  Respectfully submitted,

                                                         LIPCON, MARGULIES,
                                                         ALSINA & WINKLEMAN, P.A.
                                                         Attorneys for Plaintiffs
                                                         One Biscayne Tower, Suite 1776
                                                         2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone No.: (305) 373-3016
                                                         Facsimile No.: (305) 373-6204

                                                By:      Michael Winkleman
                                                         JASON R. MARGULIES
                                                         Florida Bar No. 57916
                                                         jmargulies@lipcon.com
                                                         MICHAEL A. WINKLEMAN
                                                         Florida Bar No. 36719
                                                         mwinkleman@lipcon.com
                                                         JACQUELINE GARCELL
                                                         Florida Bar No. 104358
                                                         jgarcell@lipcon.com
                                                         L. ALEX PEREZ
                                                         Florida Bar No. 125452
                                                         aperez@lipcon.com




                                                - 28 -
          L I P C O N ,   M A R G U L I E S , A L S I N A & W I N K L E M A N ,    P . A .
                                    W W W . L I P C O N . C O M
